Matter of Serenbetz (2016 NY Slip Op 01791)





Matter of Serenbetz


2016 NY Slip Op 01791


Decided on March 15, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Dianne T. Renwick,Justice Presiding,
Richard T. Andrias
David B. Saxe
Karla Moskowitz
Rosalyn H. Richter,Justices.


M-5575 

[*1]In the Matter of Clay R. Serenbetz, an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Clay R. Serenbetz, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Clay R. Serenbetz, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on October 11, 1995.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Raymond Vallejo, of counsel), for petitioner.
Lawrence S. Goldman, for respondent.


Per Curiam


Respondent Clay R. Serenbetz was admitted to the practice of law in the State of New York by the First Judicial Department on October 11, 1995. At all times relevant herein, respondent maintained a registered address within the Second Judicial Department.
On June 6, 2015, respondent pleaded guilty in the United States District Court for the District of Nevada to a felony — namely, possession of child pornography in violation of 18 USC § 2252A(a)(5)(B). On December 4, 2015, respondent was sentenced to 41 months of imprisonment and 20 years of supervised release. Further, respondent was directed to pay a $50,000 fine and $2,000 in restitution. Respondent was also ordered to forfeit his laptop computer, and was required to register as a sex offender. Respondent's conviction was predicated on his use of a file sharing program whereby, over a period of 33 days, between May 9 and June 11, 2012, he downloaded to his personal computer 52 pictures and 58 videos of child pornography, including images of children under 12 years of age.
The Departmental Disciplinary Committee (Committee) now seeks an order striking respondent's name from the roll of attorneys under Judiciary Law § 90(4)(b) on the grounds that he was convicted of a felony as defined by Judiciary Law § 90(4)(e), namely, possession of child pornography (18 USC § 2252A[a][5][B]), and has therefore been automatically disbarred. In the alternative, the Committee seeks an order determining that the crime of which respondent was convicted is a "serious crime" (Judiciary Law § 90[4][d], Rules of App Div, 1st Dept [22 NYCRR] § 603.12[b]); immediately suspending him from the practice of law (Judiciary Law § 90[4][f]); and directing respondent to show cause before a referee or hearing panel why a final order of censure, suspension, or disbarment should not be made (Judiciary Law § 90[4][g]).
Respondent's plea admissions that he "had possession of a computer" and he "had a picture of a minor engaged in sexually explicit conduct," read in conjunction with the information to which he pleaded guilty, corresponds to the New York felony of possessing a sexual performance by a child (Penal Law § 263.16), and therefore is a proper predicate for automatic disbarment under Judiciary Law § 90(4)(b) and (e) (see Matter of Groezinger, 77 AD3d 117 [2d Dept 2010]; Matter of Lipton, 51 AD3d 207 [2d Dept 2008]).
Accordingly, the Committee's petition should be granted to the extent of striking respondent's name from the roll of attorneys and counselors-at-law in the State of New York under Judiciary Law § 90(4)(b), effective nunc pro tunc to his June 6, 2015 date of conviction.
All Concur.
Order filed [March 15, 2016].Renwick, J.P., Andrias, Saxe, Moskowitz, and Richter, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to June 6, 2015. Opinion Per Curiam. All concur.